248 F.2d 949
Glen Earl GRIGG, Appellant,v.SOUTHERN PACIFIC COMPANY, a Corporation, Appellee.
No. 15220.
United States Court of Appeals Ninth Circuit.
Oct. 25, 1957.

Barnett & Robertson, Rodney H. Robertson, San Francisco, Cal., Charles J. Miller, Sacramento, Cal., for appellant.
Devlin, Diepenbrock & Wulff, Horace B. Wulff, Sacramento, Cal., for appellees.
Before LEMMON, FEE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
On petition for rehearing the appellant contends the issue that defendant's corral was negligently constructed was before the trial court.  If so, then the matter is concluded by the trial court's finding that 'at all times mentioned in the action, said stock corral was constructed and maintained (by defendant) with reasonable care;' a finding permissible to a fact trier and not clearly erroneous.


2
The statutory duties of care cited by appellant are designed to assure care of the animals while in transit or until the consignee has reasonable time to reach his stock upon arrival.  They do not reach the situation where stock has at the time in question no further destination and the consignee has taken charge of his animals.


3
And assuming the duty and breach, this court still finds no basis to make an intelligent guess as to causation.


4
The petition for rehearing is denied.